EXHIBIT 10.1
 
EXHIBIT A
 
SUBSCRIPTION AGREEMENT
 


 
SUBSCRIPTION AGREEMENT made as of this ___ day of ____________, 2011, between
Waxess Holdings, Inc., a Delaware corporation (the “Company”), and the
undersigned (the “Subscriber”).
 
WHEREAS, pursuant to a Confidential Private Placement Memorandum dated February
4, 2011 (the “PPM”), the Company is offering in a private placement (the
“Offering”) to accredited investors a minimum of 200 Units (the “Minimum
Offering”) and a maximum of 300 Units (the “Maximum Offering”) at a purchase
price of $25,000 per Unit, with each Unit (the “Units”) consisting of 12,500
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), and a two-year detachable warrant (the “Warrant”) to purchase 12,500
shares of Common Stock with an exercise price of $3.00 per share; and
 
WHEREAS, the Subscriber desires to subscribe for the number of Units set forth
on the signature page hereof, on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:
 
I.  
SUBSCRIPTION FOR AND REPRESENTATIONS AND COVENANTS OF SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby subscribes for and agrees to purchase from the Company such number of
Units set forth upon the signature page hereof, at a price equal to $25,000 per
Unit, and the Company agrees to sell such to the Subscriber for said purchase
price, subject to the Company’s right to sell to the Subscriber such lesser
number of (or no) Units as the Company may, in its sole discretion, deem
necessary or desirable.  The purchase price is payable by wire transfer of
immediately available funds, pursuant to the wire instructions attached as
Exhibit E to the PPM or by check payable to Signature Bank, as escrow agent for
Waxess Holdings, Inc.
 
1.2 The Subscriber recognizes that the purchase of Units involves a high degree
of risk in that (i) an investment in the Company is highly speculative and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (ii) the Units are not registered under
the Securities Act of 1933, as amended (the “Act”), or any state securities law;
(iii) there is no trading market for the Units, none is likely ever to develop,
and the Subscriber may not be able to liquidate his, her or its investment; (iv)
transferability of the Units is extremely limited; and (v) an investor could
suffer the loss of his, her or its entire investment.
 
1.3 The Subscriber is an “accredited investor,” as such term in defined in Rule
501 of Regulation D promulgated under the Act, and the Subscriber is able to
bear the economic risk of an investment in the Units.
 
 
 

--------------------------------------------------------------------------------

 
1.4 The Subscriber has prior investment experience (including investment in
non-listed and non-registered securities), and has read and evaluated, or has
employed the services of an investment advisor, attorney or accountant to read
and evaluate, all of the documents furnished or made available by the Company to
the Subscriber and to all other prospective investors in the Units, including
the PPM, as well as the merits and risks of such an investment by the
Subscriber.  The Subscriber’s overall commitment to investments which are not
readily marketable is not disproportionate to the Subscriber’s net worth, and
the Subscriber’s investment in the Units will not cause such overall commitment
to become excessive.  The Subscriber, if an individual, has adequate means of
providing for his or her current needs and personal and family contingencies and
has no need for liquidity in his or her investment in the Units.  The Subscriber
is financially able to bear the economic risk of this investment, including the
ability to afford holding the Units for an indefinite period or a complete loss
of this investment.
 
1.5 The Subscriber acknowledges receipt and careful review of the PPM, all
supplements to the PPM, and all other documents furnished in connection with
this transaction by the Company, including but not limited to the exhibits to
the PPM (collectively, the “Offering Documents”), and has been furnished by the
Company during the course of this transaction with all information regarding the
Company which the Subscriber has requested or desires to know; and the
Subscriber has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning the terms and conditions of the Offering, and any additional
information which the Subscriber has requested.
 
1.6 The Subscriber acknowledges that the purchase of the Units may involve tax
consequences to the Subscriber and that the contents of the Offering Documents
do not contain tax advice.  The Subscriber acknowledges that the Subscriber must
retain his, her or its own professional advisors to evaluate the tax and other
consequences to the Subscriber of an investment in the Units. The Subscriber
acknowledges that it is the responsibility of the Subscriber to determine the
appropriateness and the merits of a corporate entity to own the Subscriber’s
Units and the corporate structure of such entity.
 
1.7 The Subscriber acknowledges that this Offering has not been reviewed by the
Securities and Exchange Commission (the “SEC”) or any state securities
commission, and that no federal or state agency has made any finding or
determination regarding the fairness or merits of the Offering.  The Subscriber
represents that the Units are being purchased for his, her or its own account,
for investment only, and not with a view toward distribution or resale to
others.  The Subscriber agrees that he, she or it will not sell or otherwise
transfer the Units unless they are registered under the Act or unless an
exemption from such registration is available.
 
1.8 The Subscriber understands that the provisions of Rule 144 under the Act are
not available for at least one (1) year to permit resales of the Units or the
Common Stock and Warrants comprising the Units and there can be no assurance
that the conditions necessary to permit such sales under Rule 144 will ever be
satisfied.  The Subscriber understands that the Company is under no obligation
to comply with the conditions of Rule 144 or take any other action necessary in
order to make available any exemption from registration for the sale of the
Units or the Common Stock and Warrants comprising the Units.
 
 
A-2

--------------------------------------------------------------------------------

 
1.9 The Subscriber understands that the Units have not been registered under the
Act by reason of a claimed exemption under the provisions of the Act which
depends, in part, upon his, her or its investment intention.  In this
connection, the Subscriber understands that it is the position of the SEC that
the statutory basis for such exemption would not be present if his, her or its
representation merely meant that his, her or its present intention was to hold
such securities for a short period, such as the capital gains period of tax
statutes, for a deferred sale, for a market rise, assuming that a market
develops, or for any other fixed period.  The Subscriber realizes that, in the
view of the SEC, a purchase now with an intent to resell would represent a
purchase with an intent inconsistent with his, her or its representation to the
Company and the SEC might regard such a sale or disposition as a deferred sale,
for which such exemption is not available.
 
1.10 The Subscriber agrees to indemnify and hold the Company, its directors,
officers and controlling persons and their respective heirs, representatives,
successors and assigns harmless against all liabilities, costs and expenses
incurred by them as a result of any misrepresentation made by the Subscriber
contained herein or any sale or distribution by the Subscriber in violation of
the Act (including, without limitation, the rules promulgated thereunder), any
state securities laws, or the Company’s Certificate of Incorporation or By-laws,
as amended from time to time.
 
1.11 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Common Stock or the Warrants stating that such
securities have not been registered under the Act and setting forth or referring
to the restrictions on transferability and sale thereof.
 
1.12 The Subscriber understands that the Company will review and rely on this
Subscription Agreement without making any independent investigation; and it is
agreed that the Company reserves the unrestricted right to reject or limit any
subscription and to withdraw the Offering at any time.
 
1.13 The Subscriber hereby represents that the address of the Subscriber
furnished at the end of this Subscription Agreement is the undersigned’s
principal residence, if the Subscriber is an individual, or its principal
business address if it is a corporation or other entity.
 
1.14 The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. (“FINRA”)
member firm, the Subscriber must give such firm the notice required by the
FINRA’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.
 
1.15 The Subscriber hereby acknowledges that neither the Company nor any persons
associated with the Company who may provide assistance or advice in connection
with the Offering (other than the placement agent, if one is engaged by the
Company) are or are expected to be members or associated persons of members of
the FINRA or registered broker-dealers under any federal or state securities
laws.
 
1.16 The Subscriber understands that, pursuant to the terms of the Offering as
set forth in the PPM, the Company must receive subscriptions for 200 Units for
an aggregate
 
 
A-3

--------------------------------------------------------------------------------

 
purchase price of $5,000,000 in order to close on the sale of any Units and that
persons affiliated with the Company or its consultants, advisors, or placement
agents may subscribe for Units, in which case the Company may accept
subscriptions from such affiliated parties in order to reach the Minimum
Offering; and that, accordingly, no investor should conclude that achieving the
Minimum Offering is the result of any independent assessment of the merits or
advantages of the Offering or the Company made by Subscribers in the Minimum
Offering.
 
1.17 The Subscriber hereby represents that, except as expressly set forth in the
Offering Documents, no representations or warranties have been made to the
Subscriber by the Company or any agent, employee or affiliate of the Company
and, in entering into this transaction, the Subscriber is not relying on any
information other than that contained in the Offering Documents and the results
of independent investigation by the Subscriber.
 
1.18 The Subscriber hereby represents that all information provided by the
Subscriber in the Investor Questionnaire attached as Exhibit B to the PPM is
true and accurate in all respects, and the Subscriber acknowledges that the
Company will be relying on such information to its possible detriment in
deciding whether the Company can sell these securities to the Subscriber without
giving rise to the loss of the exemption from registration under applicable
securities laws.
 
1.19 The Subscriber hereby acknowledges and agrees that once the Minimum
Offering amount is received by the Company, no further approval will be required
for the Company to consummate the Initial Closing.
 
1.20           The Subscriber agrees, pursuant to the terms of the Escrow
Agreement, jointly and severally with the other subscribers in the Offering and
the Company, to indemnify and hold harmless the escrow agent and its partners,
employees, agents and representatives from any and all claims, liabilities,
costs or expenses in any way arising from or relating to the duties or
performance of the escrow agent under the Escrow Agreement or the transactions
contemplated thereby or hereby other than any such claim, liability, cost or
expense to the extent the same shall have been determined by final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, fraud or willful misconduct of the escrow agent.


II.  
REPRESENTATIONS BY THE COMPANY

 
(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the corporate power to
conduct the business which it conducts and proposes to conduct.
 
(b) The execution, delivery and performance of this Subscription Agreement by
the Company have been duly authorized by the Company and all other corporate
action required to authorize and consummate the offer and sale of the Units has
been duly taken and approved.
 
(c) The Units and the underlying Common Stock and the warrants have been duly
and validly authorized and will be duly and validly issued at closing of the
Offering.
 
 
A-4

--------------------------------------------------------------------------------

 
(d) The Company has obtained, or is in the process of obtaining, all licenses,
permits and other governmental authorizations necessary for the conduct of its
business, except where the failure to so obtain such licenses, permits and
authorizations would not have a material adverse effect on the Company. Such
licenses, permits and other governmental authorizations which have been obtained
are in full force and effect, except where the failure to be so would not have a
material adverse effect on the Company, and the Company is in all material
respects complying therewith.
 
(e) The Company knows of no pending or threatened legal or governmental
proceedings to which the Company is a party which would materially adversely
affect the business, financial condition or operations of the Company.
 
(f) The Company is not in violation of or default under, nor will the execution
and delivery of this Subscription Agreement or the issuance of the Common Stock
and warrants, or the consummation of the transactions herein contemplated,
result in a violation of, or constitute a default under, the Company’s
Certificate of Incorporation or By-laws, any material obligations, agreements,
covenants or conditions contained in any bond, debenture, note or other evidence
of indebtedness or in any material contract, indenture, mortgage, loan
agreement, lease, joint venture or other agreement or instrument to which the
Company is a party or by which it or any of its properties may be bound or any
material order, rule, regulation, writ, injunction, or decree of any government,
governmental instrumentality or court, domestic or foreign.
 
III.  
COVENANTS BY THE COMPANY

 
3.1 Until the earlier of (i) twelve (12) months following the Initial Closing
Date (as defined in the PPM) or (ii) such date that there is an effective
registration statement  on file with the SEC covering the resale of all of the
shares of Common Stock issued in the Offering and all shares of Common Stock
issuable upon exercise of the Warrants issued in the Offering, in the event that
the Company issues or sells any shares of Common Stock or any Common Stock
Equivalents (as defined below) pursuant to which shares of Common Stock may be
acquired at a price less than $2.00 per share, then the Company shall promptly
issue additional shares of Common Stock to the Subscriber in an amount
sufficient that the subscription price paid hereunder, when divided by the total
number of shares issued will result in an actual price paid per share of Common
Stock hereunder equal to such lower price (this is intended to be a “full
ratchet” adjustment). Such adjustment shall be made successively whenever such
an issuance is made. Notwithstanding the foregoing, this Section 3.1 shall not
apply in respect of an Exempt Issuance (as defined below).
 
3.2 For purposes of this Agreement, (i) “Common Stock Equivalents” means any
securities of the Company or any of its subsidiaries which would entitle the
holder thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or
 
 
A-5

--------------------------------------------------------------------------------

 
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock and (ii) “Exempt Issuance” means the issuance of (a)
shares of Common Stock or options to employees, officers, directors, or
consultants of the Company pursuant to any stock or option plan duly adopted for
such purpose by a majority of the non-employee members of the Board of Directors
of the Company or a majority of the members of a committee of non-employee
directors established, (b) securities upon the exercise or exchange of or
conversion of any securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities; and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a person which is either an owner of, or an entity that is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.
 
3.3 Absent a prior determination by the non-employee directors of the Company
that it is in the Company’s best interest, for a period of 12 months following
the closing of the Merger (as defined in the PPM), the Company shall not (i)
issue or grant more than an aggregate of 1,500,000 options, warrants or shares
of common stock (subject to appropriate adjustments for any stock dividend,
stock split, stock combination, reclassification or similar transaction) to any
employees, officers, directors, or consultants of the Company or (ii) issue any
options having an exercise price that is less than $2.00 per share (subject to
appropriate adjustments for any stock dividend, stock split, stock combination,
reclassification or similar transaction).
 
IV.  
TERMS OF SUBSCRIPTION

 
4.1 Subject to Section 4.2 hereof, the subscription period will begin as of the
date of the PPM and will terminate at 11:59 PM Eastern Time, on the earlier of
the date on which  the Maximum Offering is sold or the Offering is terminated by
the Company (the “Termination Date”). The minimum subscription amount is
$25,000, although the Company may, in its discretion, accept subscriptions for
less than $25,000.
 
4.2 The Subscriber shall effect a wire transfer in the full amount of the
purchase price for the Units to the Company’s escrow account in accordance with
the wire instructions attached as Exhibit E to the PPM or shall deliver a check
in payment of the purchase price for the Units.
 
4.3 Pending the sale of the Units, all funds paid hereunder shall be deposited
by the Company in escrow with the Company’s escrow agent, which funds shall be
held and distributed pursuant to an Escrow Agreement, the form of which is
attached as Exhibit F to the PPM.  If the Company shall not have obtained
subscriptions (including this subscription) for the Minimum Offering on or
before the Termination Date (as such date may be extended by the Company), then
this subscription shall be void and all funds paid hereunder by the Subscriber
 
 
A-6

--------------------------------------------------------------------------------

 
shall be promptly returned without interest to the Subscriber, to the same
account from which the funds were drawn. If subscriptions are received and
accepted and payment tendered for the Minimum Offering on or prior to the
Termination Date, then all subscription proceeds (less fees and expenses) shall
be paid over to the Company within ten (10) days thereafter or such earlier date
that is one business day after the amount of good funds in escrow equals or
exceeds $5,000,000.  In such event, sales of the Units may continue thereafter
until the earlier of the date on which the Maximum Offering is sold and the
Termination Date, with subsequent releases of funds from time to time at the
discretion of the Company.
 
4.4 The Subscriber hereby authorizes and directs the Company and its escrow
agent to deliver any certificates or other written instruments representing the
Units, and/or its underlying securities to be issued to such Subscriber pursuant
to this Subscription Agreement to the address indicated on the signature page
hereof.
 
4.5 The Subscriber hereby authorizes and directs the Company and its escrow
agent to return any funds, without interest, for unaccepted subscriptions to the
same account from which the funds were drawn.
 
4.6 If the Subscriber is not a United States person, such Subscriber shall
immediately notify the Company and the Subscriber hereby represents that the
Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Subscription Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units. Such Subscriber’s subscription and payment for,
and continued beneficial ownership of, the Units will not violate any applicable
securities or other laws of the Subscriber’s jurisdiction.
 
V.  
MISCELLANEOUS

 
5.1 Any notice or other communication given hereunder shall be deemed sufficient
if in writing and sent by reputable overnight courier, facsimile (with receipt
of confirmation) or registered or certified mail, return receipt requested,
addressed to the Company, at Waxess Holdings, Inc., 1401 Dove Street, Suite 220,
Newport Beach, CA 92669, Attention: Jerome Kaiser, facsimile: (949) 825-6578,
and to the Subscriber at the address or facsimile number indicated on the
signature page hereof.  Notices shall be deemed to have been given on the date
when mailed or sent by facsimile transmission or overnight courier, except
notices of change of address, which shall be deemed to have been given when
received.
 
5.2 This Subscription Agreement shall not be changed, modified or amended except
by a writing signed by both (a) the Company and (b) subscribers in the Offering
holding a majority of the Units issued in the Offering.
 
5.3 This Subscription Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Subscription Agreement sets forth the entire
agreement and understanding between
 
 
A-7

--------------------------------------------------------------------------------

 
the parties as to the subject matter hereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature among them.
 
5.4 Notwithstanding the place where this Subscription Agreement may be executed
by any of the parties hereto, the parties expressly agree that all the terms and
provisions hereof shall be construed in accordance with and governed by the laws
of the State of New York.  The parties hereby agree that any dispute which may
arise between them arising out of or in connection with this Subscription
Agreement shall be adjudicated only before a Federal court located in New York,
New York and they hereby submit to the exclusive jurisdiction of the federal
courts located in New York, New York with respect to any action or legal
proceeding commenced by any party, and irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Subscription Agreement or
any acts or omissions relating to the sale of the securities hereunder, and
consent to the service of process in any such action or legal proceeding by
means of registered or certified mail, return receipt requested, in care of the
address set forth below or such other address as the undersigned shall furnish
in writing to the other.  The parties further agree that in the event of any
dispute, action, suit or other proceeding arising out of or in connection with
this Subscription Agreement, the PPM or other matters related to this
subscription brought by a Subscriber (or transferee), the Company (and each
other defendant) shall recover all of such party’s attorneys’ fees and costs
incurred in each and every action, suit or other proceeding, including any and
all appeals or petitions therefrom. As used herein, attorney’s fees shall be
deemed to mean the full and actual costs of any investigation and of legal
services actually performed in connection with the matters involved, calculated
on the basis of the usual fee charged by the attorneys performing such services.
 
5.5 This Subscription Agreement may be executed in counterparts.  Upon the
execution and delivery of this Subscription Agreement by the Subscriber, this
Subscription Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Units as herein provided; subject, however, to the
right hereby reserved by the Company to (i) enter into the same agreements with
other subscribers, (ii) add and/or delete other persons as subscribers and (iii)
reduce the amount of or reject any subscription.
 
5.6 The holding of any provision of this Subscription Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Subscription Agreement, which shall remain in full force and
effect.
 
5.7 It is agreed that a waiver by either party of a breach of any provision of
this Subscription Agreement shall not operate or be construed as a waiver of any
subsequent breach by that same party.
 
5.8 The parties agree to execute and deliver all such further documents,
agreements and instruments and take such other and further actions as may be
necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.
 
[Signature Pages Follow]
 
 
 
A-8

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the day and year first written above.
 


__________________________
X $25,000 for each Unit
= $_____________________.
Number of Units subscribed for
 
Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):
 
1.
___
Individual
7.
___
Trust/Estate/Pension or Profit Sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
___
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
6.
___
IRA
12.
___
Foundation described in Section 501(c)(3) of the Internal Revenue Code of 1986,
as amended.



IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN:
 
· INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE A-10
 
· SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE A-11
 
 
A-9

--------------------------------------------------------------------------------

 
 
 
EXECUTION BY NATURAL PERSONS
 

 
Exact Name in Which Title is to be Held
 
     
Name (Please Print)
 
 
Name of Additional Subscriber
     
Residence: Number and Street
 
 
Address of Additional Subscriber
     
City, State and Zip Code
 
 
City, State and Zip Code
     
Social Security Number
 
 
Social Security Number
     
Telephone Number
 
 
Telephone Number
     
Fax Number (if available)
 
 
Fax Number (if available)
     
E-Mail (if available)
 
 
E-Mail (if available)
     
(Signature)
 
 
(Signature of Additional Subscriber)

 



 
ACCEPTED this ___ day of _________ 2011, on behalf of Waxess Holdings, Inc.
            By:         Name:       Title:  

 
 
 
 
A-10

--------------------------------------------------------------------------------

 
 
EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
 
(Corporation, Partnership, Trust, Etc.)
 

 
Name of Entity (Please Print)
Date of Incorporation or
Organization:_______________________________________________
State of Principal
Office:_________________________________________________________
Federal Taxpayer Identification
Number:______________________________________________
 
 

 

     
Office Address
 
         
 City, State and Zip Code
 
         
Telephone Number
 
         
Fax Number (if available)
 
         
E-Mail (if available)
   

 

      [seal] By:      
Name:
Title:
Attest:        
(If Entity is a Corporation)
 
 
     
*If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgement signed by the appropriate party:
   
The undersigned FINRA member firm acknowledges receipt of the notice
required by Rule 3050 of the FINRA
Conduct Rules
     




   
ACCEPTED this ___ day of _________ 2011, on behalf of Waxess Holdings, Inc.
  Name of FINRA Firm                     By:     By:       Name:     Name:    
Title:     Title:  

 
 
 
A-11

--------------------------------------------------------------------------------